Exhibit 10.9
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) dated April 10, 2006, is made by and
between SANUWAVE, Inc., a Delaware corporation (the “Company”), and Barry J.
Jenkins (“Executive”).
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment; and
Executive desires to accept such employment and to enter into such an agreement;
and
In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company and its affiliates on the terms and
subject to the conditions set forth in this Agreement. The period of time during
which Executive shall be providing services under this Agreement to the Company
and its affiliates shall be known as the “Employment Term”. The Employment Term
shall commence as of the date set forth above and be of no specific duration.
Notwithstanding anything to the contrary herein, Executive shall be an “at will”
employee of the Company during the Employment Term.
2. Position.
a. During the Employment Term, Executive shall serve as the Company’s Chief
Financial Officer. In such position, Executive shall have such duties and
authority as shall be determined from time to time by the Board of Directors,
the President, and/or CEO of the Company (the “Board”) consistent with such
position.
b. During the Employment Term, Executive will devote substantially all of
Executive’s business time and attention to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise, without the prior written consent of the Board.
3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $205,000, payable in regular installments in
accordance with the Company’s usual payment practices but not less often than
monthly. Executive shall be entitled to a performance and compensation review
not less often than annually at which time compensation may be adjusted as may
be determined in the sole discretion of the Board. Executive’s annual base
salary, as in effect is hereinafter referred to as the “Base Salary.”
4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) of forty percent (40%) of Executive’s Base Salary (the “Target”) based
upon the achievement of certain performance goals established by the Board and
generally consistent with the Company’s budget and performance goals established
for other management employees. The Annual Bonus, if any, shall be paid to
Executive within two and one-half (2.5) months after the end of the applicable
fiscal year.

 

 



--------------------------------------------------------------------------------



 



5. Equity Arrangements.
a. Options. Simultaneously with the execution of this Agreement, Executive shall
be granted options to acquire 3,057.75 shares of common stock of the Company
(“Shares”), which number is equal to two and three fifths percent (2.6%) of the
Company on a fully diluted basis (the “Options”). The Options shall have an
exercise price of $100 per Share, which is equal to the price that Prides
Capital Partners, LLC paid in its initial acquisition of Shares (the “Base
Price”), and which is the fair market value of one Share, as determined by the
Board in good faith. The Options will vest and become exercisable as to
twenty-five percent (25%) of the total number of Shares subject to the Option on
each twelve (12) month anniversary of the date of grant.
b. Direct Purchase of Shares. Contingent upon Executive’s commencement of
employment with the Company, Executive shall have the opportunity to purchase up
to 1,025 Shares, which number is equal to one percent (1%) of the Company on a
fully diluted basis, at a per share purchase price equal to $1,000 (the
“Investment Shares”), by providing written notice to the Company’s President
prior to September 30, 2006. The Investment Shares acquired by Executive under
this Section 5.b shall be fully vested on the date of such acquisition.
c. Supplemental Options. In addition to the foregoing, simultaneously with the
execution of this Agreement Executive shall be granted three (3) options, which
will be in addition to the Option described in Section 5.a above (the
“Supplemental Options”). Two Supplemental Options will each provide Executive
with the right to acquire ) 294 Shares, which is intended to equal 0.25% each of
the Company on a fully diluted basis (the Supplemental Options described in this
sentence will hereinafter be referred to as “Supplemental Option 1” and
“Supplemental Option 2”). The third Supplement Option will provide Executive
with the right to acquire 441 Shares, which is intended to equal 0.375% of the
Company on a fully diluted basis (the Supplemental Option described in this
sentence will hereinafter be referred to as “Supplemental Option 3”).
Supplemental Option 1 will have an exercise price of $400 per Share,
Supplemental Option 2 will have an exercise price of $800 per Share, and
Supplemental Option 3 will have an exercise price of $1,200 per Share.
Supplemental Option 1 will vest and become exercisable as to 100 percent (100%)
of the total number of Shares subject to Supplemental Option 1 on the earlier of
(i) the six year anniversary of the date of grant and (ii) the date that the
Company or its shareholders (A) enters into an agreement or adopts a plan of
liquidation pursuant to which Prides Capital Partners, LLC and its affiliates
can reasonably be expected to receive 4.0 times Prides Capital Partners, LLC’s
initial aggregate investment in the Company, (B) enters into a transaction with
any person or entity (including an issuance of options or the sale of equity
interests in or assets of the Company) that establishes a value for the Company
on a per share basis equal to at least $400 per Share or (C) receives a
valuation from the Company’s usual financial advisor, or from another financial
firm retained by the Company for the purpose of obtaining such valuation, that
establishes a value for the Company on a per share basis equal to at least $400
per Share. Supplemental Option 2 will vest and

 

Page 2 of 15



--------------------------------------------------------------------------------



 



become exercisable as to 100 percent (100%) of the total number of Shares
subject to Supplemental Option 2 on the earlier of (i) the six year anniversary
of the date of grant and (ii) the date that the Company or its shareholders
(A) enters into an agreement or adopts a plan of liquidation pursuant to which
Prides Capital Partners, LLC and its affiliates can reasonably be expected to
receive 8.0 times Prides Capital Partners, LLC’s initial aggregate investment in
the Company, (B) enters into a transaction with any person or entity (including
an issuance of options or the sale of equity interests in or assets of the
Company) that establishes a value for the Company on a per share basis equal to
at least $800 per Share or (C) receives a valuation from the Company’s usual
financial advisor, or from another financial firm retained by the Company for
the purpose of obtaining such valuation, that establishes a value for the
Company on a per share basis equal to at least $800 per Share. Supplemental
Option 3 will vest and become exercisable as to 100 percent (100%) of the total
number of Shares subject to Supplemental Option 3 on the earlier of (i) the six
year anniversary of the date of grant and (ii) the date that the Company or its
shareholders (A) enters into an agreement or adopts a plan of liquidation
pursuant to which Prides Capital Partners, LLC and its affiliates can reasonably
be expected to receive 12.0 times Prides Capital Partners, LLC’s initial
aggregate investment in the Company, (B) enters into a transaction with any
person or entity (including an issuance of options or the sale of equity
interests in or assets of the Company) that establishes a value for the Company
on a per share basis equal to at least $1,200 per Share or (C) receives a
valuation from the Company’s usual financial advisor, or from another financial
firm retained by the Company for the purpose of obtaining such valuation, that
establishes a value for the Company on a per share basis equal to at least
$1,200 per Share. For the avoidance of doubt, Executive shall not have the right
to require the Company or Prides Capital Partners, LLC to obtain a valuation of
the Company to determine whether any of the Supplemental Options would vest as
provided above. In the event of any change in the outstanding shares of common
stock of the Company after the date hereof by reason of any share dividend or
split, reorganization, recapitalization, merger, consolidation, spin-off,
combination, combination or transaction or exchange of shares or other corporate
exchange, any distribution to stockholders, or any transaction similar to the
foregoing, the Board shall make an equitable adjustment to the specified per
Share values and vesting criteria described in this paragraph 5.c.
d. Terms. Executive’s acquisition of Shares under this Section 5 shall be
subject to the stock option agreement pursuant to which the grants are made.
6. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (other than annual bonus and
incentive plans) as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other senior executives of the Company. Executive shall be entitled to four
(4) weeks paid vacation per year during the Employment Term.

 

Page 3 of 15



--------------------------------------------------------------------------------



 



7. Business Expenses and Perquisites. During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be advanced or reimbursed by the Company in accordance with
Company policies.
8. Termination and Change of Control. The Employment Term and Executive’s
employment hereunder may be terminated by either party at any time and for any
reason; provided that Executive will be required to give the Company at least
30 days advance written notice of any resignation of Executive’s employment.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 8 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.
a. By the Company For Cause or By Executive Resignation Without Good Reason.
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 8(b));
provided that Executive will be required to give the Company at least 30 days
advance written notice of a resignation without Good Reason.
(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure substantially to perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 20 days following written notice by the Company to
Executive of such failure, (B) dishonesty in the performance of Executive’s
duties hereunder, (C) an act or acts on Executive’s part constituting (x) a
felony under the laws of the United States or any state thereof or (y) a
misdemeanor involving moral turpitude that could reasonably be expected to
damage the Company or its reputation, (D) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or
(E) Executive’s breach of the provisions of Sections 9 or 10 of this Agreement.
(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, or in the event that Executive’s
employment terminates due to Executive’s death or disability, Executive (or
Executive’s beneficiaries, in the event of Executive’s death) shall be entitled
to receive:

  (A)   the Base Salary through the date of termination;     (B)   any Annual
Bonus earned, but unpaid, as of the date of termination for the immediately
preceding fiscal year, paid in accordance with Section 4 (except to the extent
payment is otherwise deferred pursuant to any applicable deferred compensation
arrangement with the Company);

 

Page 4 of 15



--------------------------------------------------------------------------------



 



  (C)  
reimbursement, within 60 days following submission by Executive to the Company
of appropriate supporting documentation) for any unreimbursed business expenses
properly incurred by Executive in accordance with Company policy prior to the
date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment; and
    (D)  
such Employee Benefits, if any, as to which Executive may be entitled under the
employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, or on account of Executive’s death
or disability, except as set forth in this Section 8(a)(iii), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.
b. By the Company Without Cause or Resignation by Executive for Good Reason.
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.
(ii) For purposes of this Agreement, “Good Reason” shall mean (A) the Company’s
substantial breach of this Agreement including the failure of the Company to pay
or cause to be paid Executive’s Base Salary or Annual Bonus, hereunder, (B) any
substantial and sustained diminution in Executive’s authority or
responsibilities as Chief Financial Officer of the Company or (C) any relocation
of the location at which Executive is required to provide his services to a
location that is more than 45 miles from its location as of the date hereof;
provided that either of the events described in clauses (A) and (B) of this
Section 8(b)(ii) shall constitute Good Reason only if the Company fails to cure
such event within 30 days after receipt from Executive of written notice of the
event which constitutes Good Reason; provided, further, that “Good Reason” shall
cease to exist for an event on the 60th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.
(iii) If Executive’s employment is terminated by the Company without Cause or if
Executive resigns for Good Reason, Executive shall be entitled to receive:

  (A)   the Accrued Rights; and     (B)  
subject to Executive’s continued compliance with the provisions of Sections 9
and 10, and subject to Executive’s execution of an effective release of claims
in a form reasonably acceptable to the Company, continued payment of the Base
Salary in accordance with the Company’s normal payroll practices, as in effect
on the date of termination of Executive’s employment, until six months following
the date of such termination; and
    (C)  
continued coverage for Executive and his qualified beneficiaries under the
Company’s health insurance programs for a period of up to six (6) months through
Company reimbursement of premiums paid by Executive for coverage required under
the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

Page 5 of 15



--------------------------------------------------------------------------------



 



Following Executive’s termination of employment by the Company without Cause or
by Executive’s resignation for Good Reason, except as set forth in this
Section 8(b)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
c. Change of Control. In addition to the benefits that Executive may be entitled
to receive under Section 8.b above, if a Change of Control of the Company (as
defined below) occurs, then subject to Executive’s continued compliance with the
provisions of Sections 9 and 10, and subject to Executive’s execution of an
effective release of claims in a form reasonably acceptable to the Company,
Executive shall be entitled to receive 100% accelerated vesting of the Options.
d. For purposes of this Agreement, a “Change of Control” means the occurrence of
any of the following events: (1) the sale, exchange, lease or other disposition
of all or substantially all of the assets of the Company to a person or group of
related persons, as such terms are defined or described in Sections 3(a)(9) and
13(d)(3) of the Exchange Act of 1934, as amended (the “Exchange Act”) (other
than Prides Capital Partners, LLC and its affiliates, NightWatch Capital LLC and
its affiliates, or any group controlled by any of the foregoing persons), that
will continue the business of the Company in the future; (2) a merger or
consolidation involving the Company in which the voting securities of the
Company owned by the shareholders of the Company immediately prior to such
merger or consolidation do not represent, after conversion if applicable, more
than fifty percent (50%) of the total voting power of the surviving controlling
entity outstanding immediately after such merger or consolidation; provided that
any person who (A) was a beneficial owner (within the meaning of Rules 13d-3 and
13d-5 promulgated under the Exchange Act) of the voting securities of the
Company immediately prior to such merger or consolidation, and (B) is a
beneficial owner of more than 20% of the securities of the Company immediately
after such merger or consolidation, shall be excluded from the list of
“shareholders of the Company immediately prior to such merger or consolidation”
for purposes of the preceding calculation; or (3) any person or group (other
than Prides Capital Partners, LLC and its affiliates, NightWatch Capital LLC and
its affiliates, or any group controlled by any of the foregoing persons) is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the voting stock of the Company (including by way of
merger, consolidation or otherwise) and the representatives of Prides Capital
Partners, LLC and its affiliates, NightWatch Capital LLC and its affiliates, or
any group in which any of the foregoing persons is a member, individually or in
the aggregate, cease to have the ability to elect a majority of the Board (for
the purposes of this clause (3), a member of a group will not be considered to
be the Beneficial Owner of the securities owned by other members of the group).

 

Page 6 of 15



--------------------------------------------------------------------------------



 



e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(h) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.
9. Non-Competition.
a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
(i) During the Employment Term and, for a period of two years following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company the business of any client or prospective client
for the purpose of selling or providing a Competitive Product or Service.
(ii) During the Restricted Period, Executive will not directly or indirectly:

  (A)  
engage in any business that competes with the business of the Company or its
affiliates in selling or providing a Competitive Product or Service (including,
without limitation, businesses which the Company or its affiliates have specific
plans to conduct in the future and as to which Executive is aware of such
planning) in any geographical area that is within 100 miles of any geographical
area where the Company or its affiliates manufactures, produces, sells, leases,
rents, licenses or otherwise provides its products or services (a “Competitive
Business”);
    (B)  
enter the employ of, or render any services to, any Person who or which (or any
division or controlled or controlling affiliate of such Person) engages in a
Competitive Business; provided, however, that Executive shall be permitted to
become an employee of, or render services to, a Person that engages in a
Competitive Business (or that is a controlled or controlling affiliate of any
Person that engages in a Competitive Business) if Executive’s employment or
provision of services is limited to a line of business of such Person that does
not constitute a Competitive Business, Executive does not sell or provide a
Competitive Product or Service, and Executive does not otherwise indirectly
violate the restrictive covenants set forth herein;

 

Page 7 of 15



--------------------------------------------------------------------------------



 



  (C)  
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
    (D)  
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers partners, members or
investors of the Company or its affiliates with respect to a Competitive Product
or Service.

(iii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (A) is not a controlling person of, or a member of a group
which controls, such person and (B) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.
(iv) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

  (A)  
solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or
    (B)  
hire any such employee who is at the time employed by the Company or its
affiliates; provided, however, that nothing herein shall prevent Executive,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, from hiring any such employee if such employee initially contacted
Executive and initially solicited an offer of employment from Executive.

(v) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.
(vi) For purposes of this Agreement, the term “Competitive Product or Service”
means the products that use or incorporate Extracorporeal Shock Wave Technology
for orthopedic or urology procedures, and any services related to such products.

 

Page 8 of 15



--------------------------------------------------------------------------------



 



b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
10. Confidentiality; Intellectual Property.
a. Confidentiality.
(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (A) retain or use for the benefit, purposes or
account of Executive or any other Person; or (B) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
(ii) “Confidential Information” shall not include any information that is
(A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (B) made legitimately available to
Executive by a third party without breach of any confidentiality obligation; or
(C) required by law to be disclosed; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.
(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 9 and 10 of this
Agreement provided they agree to maintain the confidentiality of such terms.

 

Page 9 of 15



--------------------------------------------------------------------------------



 



(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (A) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (B) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information and copies of any
agreements to which Executive is a party; and (C) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.
b. Intellectual Property.
(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business. A list of all such
material Works, if any, as of the date hereof is attached hereto as Exhibit A.
(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

 

Page 10 of 15



--------------------------------------------------------------------------------



 



(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.
(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.
(vi) The provisions of Section 10 shall survive the termination of Executive’s
employment for any reason.
11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

Page 11 of 15



--------------------------------------------------------------------------------



 



12. Miscellaneous.
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without regard to conflicts of
laws principles thereof.
b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth or referenced herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
f. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax.
g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

Page 12 of 15



--------------------------------------------------------------------------------



 



h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:
1841 West Oak Parkway, Suite A
Marietta, GA 30662
Attention: President
If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
i. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
j. Prior Agreements This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.
k. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.
l. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

Page 13 of 15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

              SANUWAVE, INC.       Barry J. Jenkins
 
                     
By:
           
 
           
Title:
           
 
           

 

Page 14 of 15